DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN PG PUB 2020/0344817 in view of GAO et al PG PUB 2018/0249508.
Re Claim 1, CHEN teaches in figure 9, an apparatus includes a transceiver 900 (a receiver) and a processor 900 (a controller) wherein the transceiver is configured to receive control signaling in Contention based RA procedure; figure 4 teaches the processor configured to restart a BWP inactivity timer (a timer) associated a active BWP based on the UE receiving Msg4 (the control signaling) [0090-0094];  further teaches the UE receiving RRC signaling on the active BWP [0101] wherein the RRC signaling can include relevant information.
CHEN fails to explicitly teach that the Msg4 (control signaling) is scramble with a RNTI “than a RA RNTI”.  However, GAO teaches the Msg4 is related to contention resolution and is carried on PDCCH scrambled with TC-RNTI or C-RNTI (other RNTIs) [0019] to complete the final contention resolution between the eNB and UE.  
One skilled in the art would have been motivated to have included the C-RNTI in the Msg4 to enable the processor to complete the contention resolution.  Therefore, it would have been obvious to one skilled in the art to have combine the teachings.
Re Claim 2, the transceiver receives the Msg4 (the control signaling) on the downlink BWP.
Re Claim 3, the Msg4 is associated with a PDCCH.
Re Claim 5, the BWP is active.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472